EXHIBIT 10.04

 

SEPARATION AGREEMENT

 

This Separation Agreement is entered into between Flextronics International
USA, Inc., together with its parent company, Flextronics International Ltd., and
any predecessor, successor, or affiliated companies (collectively, the
“Company”) and Paul Read (“Read”). In consideration of the mutual promises set
forth below, the Company and Read have agreed as follows:

 

1.                                      SEPARATION.

 

a.                                      Date of Separation.  Read’s employment
relationship with the Company will end on July 5, 2013 (the “Separation Date”).

 

b.                                      Termination Prior to Separation Date. 
While employed with the Company, Read will not engage in misconduct and will
comply with Company policy, the provisions of this Separation Agreement, and the
provisions of any other written agreements between Read and the Company. If Read
violates Company policy, the provisions of this Separation Agreement, or the
provisions of any other written agreement with the Company, the Company may
terminate Read’s employment immediately provided the Company shall afford Read a
period of five (5) business days after providing Read written notice detailing a
violation to cure such violation.  In the event that Read’s employment is
terminated pursuant to Section 1(b), or based on Read’s resignation of his
position prior to the Separation Date, Read would then only be entitled to
compensation for accrued and/or vested compensation and benefits up to the date
of termination and would not be entitled to the severance compensation, bonus,
and lump sum in lieu of Company paid COBRA coverage as set forth in Section 2 of
this Separation Agreement.

 

c.                                       Compensation Upon Rejection of
Agreement or Early Separation.  In accordance with its standard practices,
whether or not Read agrees to this Separation Agreement, on the earlier of
either the actual date of the termination of his employment with the Company or
the Separation Date, the Company will issue a payment to Read in a gross amount,
less applicable taxes and withholdings, to compensate him for any accrued and
vested compensation and/or accrued but unused PTO to which he is entitled as of
that date.

 

d.                                      Within thirty (30) days following the
Separation Date, Read will submit his final documented expense reimbursement
statement reflecting all unreimbursed business expenses incurred through the
Separation Date, if any, for which he seeks reimbursement.  The Company will
reimburse his properly documented expenses pursuant to the Company’s policy and
regular business practice.

 

2.                                      SEVERANCE. Provided Read complies with
his obligations under this Separation Agreement and remains employed with the
Company through the Separation Date, and diligently continues to carry out
transition duties as may be requested by the Company, the Company will:

 

 

 

INITIALS:

PR

 

1

--------------------------------------------------------------------------------


 

a.                                      On July 5, 2013, issue a payment to Read
in a gross amount equal to $465,000.00 (Four Hundred and Sixty-Five Thousand
Dollars) minus applicable taxes and withholdings (the “First Severance
Payment”);

 

b.                                      On or about January 5, 2014, issue a
payment to Read in the gross amount of $232,500.00 (Two Hundred and Thirty Two
Thousand Five Hundred Dollars) minus applicable taxes and withholdings (the
“Second Severance Payment”);

 

c.                                       On or about July 5, 2014, issue a
payment to Read in a gross amount equal to $232,500 (Two Hundred and Thirty Two
Thousand Dollars Five Hundred) minus applicable taxes and withholdings (the
“Third Severance Payment”);

 

d.                                      Read will be paid the quarterly bonus
minus applicable taxes and withholdings for the FY2013Q4 (January-March 2013)
and the Year End payout of Fiscal Year 2013 based on the actual results of the
Flextronics Corporate Standard Plan.

 

1.              FY2013Q4 Bonus to be paid in the second calendar quarter of 2013
but not later than June 15, 2013, Year End payout of Fiscal Year 2013 to be paid
in the second calendar quarter of 2013 but not later than June 15, 2013. Amount
to be confirmed once actual results are known.

 

Read will also receive a bonus for FY2014Q1 (April-June 2013), FY2014Q2
(July-Sept 2013), FY2014Q3 (October — December 2013), FY2014Q4 (January to
March 2014) and FY2015Q1 (April-June 2014). These quarterly bonus payments shall
be calculated at 100% of Read’s current bonus target.

 

All bonus payments shall be made at the same time as when such payments are
regularly made pursuant to Flextronics policy and practice as follows:

 

1.              FY2014Q1 Bonus in the amount of $193,750 to be paid in the third
calendar quarter of 2013,

 

2.              FY2014Q2 Bonus in the amount of $193,750 to be paid in the
fourth calendar quarter of 2013,

 

3.              FY2014Q3 Bonus in the amount of $193,750 to be paid in the first
calendar quarter of 2014,

 

4.              FY2014Q4  Bonus in the amount of $193,750 to be paid in the
second calendar quarter of 2014, but not later than June 15, 2014; and

 

5.              FY2015Q1 Bonus in the amount of $193,750 to be paid in the third
calendar quarter of 2014.

 

e.                                       On the Separation Date, issue a payment
to Read in the gross amount of $74,000 (Seventy Four Thousand dollars) minus
applicable taxes and withholdings, in lieu of

 

2

--------------------------------------------------------------------------------


 

18 months of premiums for continuation of Company provided medical, dental and
vision benefits for Read and his eligible dependents under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”).

 

IT SHALL BE READ’S RESPONSIBILITY TO SIGN UP FOR AND MAKE APPROPRIATE PAYMENTS
TO ENSURE COBRA COVERAGE.  FAILURE TO SIGN UP FOR AND MAKE PAYMENTS FOR COBRA
COVERAGE COULD RESULT IN LOSS OF HEALTH BENEFITS FOR READ AND HIS FAMILY AS WELL
AS DIFFICULTY IN OBTAINING FUTURE COVERAGE.

 

Nothing in this Separation Agreement is intended to extend the length or scope
of Read’s COBRA rights beyond those provided by statute.  Read will be provided
with a separate notice of his COBRA rights and obligations.  Read will be
responsible for any and all tax liability, if any, for any COBRA payments made
by the Company or health benefit received by Read pursuant to this Separation
Agreement.

 

f.                                        On the Separation Date, issue a
payment to Read in the gross amount of $30,000 (thirty thousand dollars) minus
applicable taxes and withholdings to reimburse Read for continued assistance
with tax issues by PwC or a similar accountant of Read’s choosing.

 

Read acknowledges and agrees that the foregoing Severance set forth in Section 2
of the Separation Agreement is more than Read is otherwise legally entitled to
receive and constitutes good and valuable consideration.

 

Each severance payment and each bonus payment shall, for purposes of
Section 409A, be deemed a separate payment under this Separation Agreement. 
Notwithstanding any other provision in this Separation Agreement, no payments
shall be paid after the end of the second year following the year of the
Separation from Service Date.

 

In the event that any of the payments and taxable benefits due within the six
month period following the Separation from Service Date are determined to
constitute deferred compensation subject to Section 409A and to the extent that
such deferred compensation is subject to the “six-month delay” required by
Section 409A(a)(2)(B)(i), as determined in good faith by the Company, any such
payments otherwise due within such six month period shall, notwithstanding such
other specified payment date, be delayed such that the payments are paid in a
lump sum immediately following the end of such six month period (or the date of
Read’s death if earlier), and any payments due after the six month period shall
be paid as set forth in this Separation Agreement.

 

3.                                      EQUITY COMPENSATION.  Read has been
granted share bonus awards as provided in the applicable option grant forms
issued to Read during his employment with the Company.  The plans governing such
options and awards control and are incorporated herein by reference.  Read’s
share bonus awards that will be vested as of the Separation Date are listed on
Exhibit A, which is attached hereto and incorporated herein by reference.  Read
acknowledges that he is not entitled to any additional grants of stock options
or share bonus awards other than those set forth in Exhibit A.

 

3

--------------------------------------------------------------------------------


 

Read acknowledges and agrees that by their terms, the options will no longer be
exercisable after the last date to exercise as indicated in Exhibit A.  Read
further acknowledges and agrees that upon release of the share bonus awards as
provided in this Section 5, unless Flextronics withholds payroll taxes, Read
will be responsible for payroll taxes, which will be due and payable to
Flextronics by Read within three (3) business days of the vesting occurrence.

 

Read understands and agrees Read will not receive any grants of stock,
restricted stock, stock units, stock options, or other forms of equity from the
Company in the future unless mutually agreed to by the parties and that any
current stock, restricted stock, stock units, stock options, or other forms of
equity will expire or be exercisable in accordance with the terms and provisions
of the applicable agreement(s) and plan(s).

 

4.                                      DEFERRED COMPENSATION.  Read is a
participant in the Company’s Amended and Restated Senior Management Deferred
Compensation Plan and the Senior Executive Deferred Compensation Plan in return
for services to be performed in the future and subject to the terms and
conditions outlined in Letter Agreements dated as of December 31, 2008 and
June 30, 2005 by and between Read and the Company.  Company contributions in the
Deferred Compensation plans were credited to a brokerage account, and have been
invested in various funds based on Read’ elections.  As of May 1, 2013, 33.3% of
Read’s Senior Management Deferred Compensation account was vested and 70% of
Read’s Senior Executive Deferred Compensation Plan was vested.  As of July 5,
2013, a further 33.3% of Read’s Senior Management Deferred Compensation account
will be vested for a total of 66.6%.  Distribution of the vested funds will be
made six months after the Separation from Service Date, as set forth in the Plan
documents, which are controlling. Further, an amount equal to 100% of the
remaining 30% unvested balance in the Senior Executive Deferred Compensation
plan will vest on July 1, 2013 and be paid to Read in accordance with selected
distribution elections.  Distribution of these funds will be made six months
after the Separation from Service Date, as set forth in the Plan documents,
which are controlling and will only be made if Read has complied with his
obligations as outlined in the Plan and in this Agreement.

 

Read acknowledges that he is not a participant in any other deferred
compensation plan with the Company and that he is not entitled to any additional
deferred compensation other than as stated in this Agreement.

 

5.                                      COMPLETE RELEASE. In consideration for
and expressly conditioned on the receipt of payment of the Severance Payment,
Read hereby releases the Company, together with the employees, partners, agents,
directors, officers, contractors, insurers and attorneys of any of them, (the
“Releasees”) from any and all claims or demands, whether known or unknown, and
whether asserted on an individual or class basis, which Read has, may have, or
may claim to have against any of them. This complete release of all claims
includes but is not limited to a complete release of any claims (including
claims for attorneys’ fees) Read has, may have, or may claim to have based on
Read’s employment with Company or separation from that employment, as well as
any claims arising out of any contract, express or implied, any covenant of good
faith and fair dealing, express or implied, any tort (including negligence by
the Company or anyone else), and any federal, state or other governmental
statute, regulation or ordinance relating to employment, employment
discrimination, or the payment of wages or benefits including, but not limited
to, those relating to qui tam, employment discrimination, termination of
employment, payment of wages or provision of benefits, housing costs,

 

4

--------------------------------------------------------------------------------


 

costs relating to relocation and the purchase or sale of housing, Title VII of
the Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the
Americans with Disabilities Act, the Employee Retirement Income Security Act,
the Family and Medical Leave Act, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act
(“OWBPA”), the Worker Adjustment and Retraining Notification Act, the
Consolidated Omnibus Budget Reconciliation Act, and the Occupational Safety and
Health Act and/or their state law or local law equivalents.  Read specifically
waives any entitlement to any bonus, equity plan or other compensation not
specifically set forth in this Separation Agreement. Read represents that he has
not assigned to any other person any of such claims and that Read has the full
right to grant this release. Notwithstanding any other provision herein, Read is
not waiving any claims that may arise under the Age Discrimination in Employment
Act after this Separation Agreement is executed or any future claims based on
the provisions set forth in this Separation Agreement.  This Separation
Agreement shall not modify, expand or reduce any obligation of the Company to
indemnify Read from any claims arising out of the performance of Read’s services
as an employee or officer of the Company as provided by applicable law and in
accordance with the Company’s by-laws. Nothing herein is intended to expand,
reduce or limit the Company’s obligations to provide the benefit of insurance
coverage maintained by the Company (including D&O coverage) for Read in
connection with claims based on actions or omissions of Read during the period
of Read’s employment with the Company.  Excluded from this release are a) any
claims arising under the terms of this Agreement; and b) any claims that may not
be waived by law.

 

6.                                      CALIFORNIA RELEASE. Read acknowledges
that he has read Section 1542 of the Civil Code of the State of California,
which states in full:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Despite the language of Section 1542, Read waives any rights Read has or may
have under Section 1542 (or any similar provision of the laws of any other
jurisdiction) to the full extent Read may lawfully waive such rights pertaining
to this general release of claims and affirms that Read is releasing all known
and unknown claims that he has or may have against the Releasees.

 

7.                                      INSTITUTING ARBITRATION OR SUIT. Read
agrees not to institute any arbitration proceeding or lawsuit based on any claim
stated to be released by Read in this Separation Agreement. If Read or anyone on
Read’s behalf institutes any arbitration proceeding or lawsuit based on any
claim stated to be released by Read in this Separation Agreement, Read will:
(a) immediately take any and all actions necessary to effectuate the immediate
dismissal of the lawsuit or arbitration proceeding; and (b) pay Company and the
other Releasees for any and all reasonable attorney’s fees and costs incurred as
a result of or in connection with the lawsuit or arbitration proceeding.

 

8.                                      WARRANTIES. Apart from payments due
hereunder, Read warrants and agrees that the Company has paid Read all wages,
forms of compensation, and other monies due to Read as of the date of execution
of this Agreement. Read further warrants and agrees that all forms of
compensation, wages, and other monies paid to Read by the Company through the
date of Read’s execution of this Agreement have been accurately calculated, have
represented the proper amounts due to Read, and

 

5

--------------------------------------------------------------------------------


 

have been based on the Company’s merit-based compensation system. If Read or
someone on Read’s behalf claims any entitlement to further compensation from the
Company for any reason, Read agrees that the Company is entitled to full offset
of the amounts paid to Read under this Agreement.

 

9.                                      NON-DISPARAGEMENT AND THIRD PARTY
ASSISTANCE. In consideration for and expressly conditioned on the receipt of
payment of the Severance Payment, Read agrees that Read will not, directly or
indirectly, in any individual or representative capacity, make any statement,
oral or written, or perform any act or omission which is detrimental in any
material respect to the reputation or goodwill of the Company.  The Company
agrees that it will instruct its executives and directors and Read’s managers
not to directly or indirectly, in any individual or representative capacity,
make any statement, oral or written, or perform any act or omission which is
detrimental in any material respect to the reputation or goodwill of Read.  Read
agrees that Read will not voluntarily counsel, assist, participate in, or
encourage any persons in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company without first providing written notice to the Company’s
General Counsel at Flextronics, 6201 America Centre Drive, San Jose, California,
95002. Read and the Company agree that Read’s compliance with a subpoena or
other legally compulsive process, disclosure required pursuant to the Company’s
Code of Business Conduct and Ethics, or participation as a witness in a lawsuit
shall not violate the terms of this paragraph but further agree Read will
nevertheless provide the Company’s General Counsel written notice of such
subpoena, other legally compulsive process, disclosure pursuant to the Company’s
Code of Business Conduct and Ethics, or potential participation as a witness
promptly after receiving notice of same.

 

10.                               COOPERATION. Read will make himself reasonably
available to the Company in connection with any claim, lawsuit, or proceeding
that relates to Read’s conduct or duties at the Company or that are based on
facts about which Read obtained personal knowledge while employed at the
Company.  In return, the Company agrees to reimburse Read for direct and
reasonable out of pocket expenses incurred in connection with cooperation
provided by Read pursuant to this Section.

 

11.                               RETURN OF PROPERTY. Read agrees that, prior to
the Separation Date, Read will return to the Company any and all documents
relating to the Company or its business operations (and any and all copies
thereof, whether in paper form or electronic form), computer equipment, badges,
credit cards, and any other Company property in Read’s possession, care,
custody, or control. Read represents and agrees that Read will not take any such
documents or property from the control or premises of Company. If Read should
come into possession of any Company documents or property at any time in the
future, Read agrees to return such documents or property to the Company
immediately.  Notwithstanding the above, Read may retain his laptop computer
upon following this procedure:  Read will remove his personal information from
the laptop, the Company will copy and retain the remaining Company related
information from the laptop and then delete all Company information from the
laptop and return the clean laptop to Read for his personal use.

 

12.                               NO FUTURE RIGHT TO ACCESS. Read agrees that as
of the earlier of the date of termination of his employment or the Separation
Date Read has no right of access to any Company site or personnel, whether as a
contractor, assigned worker, partner representative, client representative, or
in any other capacity, and Read represents Read has no interest in such access.
Read agrees Company may decide any request by or on behalf of Read for access to
any Company site or personnel in its sole and absolute discretion and may
consider Read’s representation in this

 

6

--------------------------------------------------------------------------------


 

paragraph that he has no interest in access, and any other consideration not
prohibited by law in making that decision.

 

13.                               CONFIDENTIALITY. Read and the Company
represent they have  not disclosed the existence of, the terms of, or any other
information regarding this Separation Agreement to anyone other than their
attorneys or tax advisors, or to Read’s immediate family members. The Parties
agree that they will not disclose the existence of, the terms of, or any other
information regarding this Separation Agreement to anyone other than, their
attorneys and tax advisors and Read’s immediate family members, provided the
parties agree that their respective attorneys, tax advisors and immediate family
members (as applicable) first agree to be bound by the foregoing confidentiality
obligation prior to any such disclosure. The Parties also agree that the Company
may make disclosures, without violating the obligations of this Separation
Agreement, to the extent such disclosures are required by law, rule or
regulations. Nothing in this provision is intended to prevent the Parties from
complying with a subpoena or other compulsory legal process, responding
truthfully to any inquiry by a government agency, or providing truthful
testimony in a court of law or other formal legal proceeding.

 

14.                               NON-DISCLOSURE.

 

a.                                      Read acknowledges and agrees the Company
has provided Read with valuable confidential information relating to the
Company’s business, technology, plans, customers, potential customers,
relationships, and personnel. Read acknowledges and agrees that he will remain
bound by the confidentiality obligations set forth below (the “Confidentiality
Agreement”). Read agrees that any original works of authorship, products,
software, or applications that Read created or developed while employed by the
Company is the sole property of the Company. Read further acknowledges and
agrees that Read shall not disclose or use for any purpose any Confidential
Information. Confidential Information shall mean any and all proprietary or
confidential information of the Company or any of its vendors, customers, or
partners, including without limitation the following: (i) any and all technical
information, including, without limitation, product data and specifications,
know-how, formulae, source code, or other software information, test results,
processes, inventions, research projects or product development; (ii) any and
all business information, including, without limitation, cost information,
profits, profit margins, sales information, costs, overhead, accounting and
unpublished financial information, business plans, markets, marketing methods,
vendor or customer lists, including without limitation, a vendor’s or customer’s
specific needs, advertising and operating strategies; and (iii) any and all
employee information, including, without limitation, salaries, and specific
strengths, weaknesses and skills of Company employees.

 

15.                               If Read is subject to any subpoena or other
form of legally compulsive process seeking to require Read to disclose any
information protected by this Separation Agreement, any other written agreement
between Read and the Company, any statute, or the common law, Read will
immediately provide written notice of same to the Company’s General Counsel at
Flextronics, 6201 America Centre Drive, San Jose, California, 95002.

 

7

--------------------------------------------------------------------------------


 

16.                               NON-SOLICITATION.

 

a.                                      Read recognizes the highly competitive
nature of the business of the Company and acknowledges that Read has been
exposed to confidential information regarding the Company’s employees. Read
agrees the relationship between the Company and each of its employees
constitutes a valuable asset of the Company and that information related to
employees’ skills and compensation is kept confidential and may not be disclosed
or used by Read or any third party for any reason whatsoever. In consideration
for and expressly conditioned on the receipt of payment of the Severance
Payments, for a period of one (1) year commencing on the date of termination of
Read’s employment with the Company (the “Standstill Period”), Read will not,
either directly or indirectly, recruit, solicit, or assist others in recruiting,
attempt to recruit, any person who is an employee of the Company, or induce or
attempt to induce any such employee to terminate his or her employment with the
Company.

 

b.                                      Read acknowledges that the Standstill
Period and the scope and period of restrictions are fair and reasonable and are
reasonably required for the protection of Flextronics. Read and the Company
intend that the provisions of this Section shall be enforced to the fullest
extent permissible under applicable law. If any particular provision or portion
of this Section shall be held to be invalid or unenforceable, this Separation
Agreement shall be deemed amended to revise those provisions or portions to the
minimum extent necessary to render them enforceable. Such amendment shall apply
only with respect to the operation of this Section for purposes of the law under
which such holding was made.

 

c.                                       Read acknowledges that any breach of
the covenants of this Section will result in immediate and irreparable injury to
the Company. Accordingly, Read consents to the application for injunctive relief
and such other equitable remedies for the benefit of Flextronics as may be
appropriate in the event such a breach occurs or is threatened. The foregoing
remedies shall be in addition to all other remedies to which the Company may be
entitled hereunder, including, without limitation, monetary damages.

 

17.                               BINDING AGREEMENT. This Agreement will be
binding upon Read and Company and their respective heirs, administrators,
trustees, representatives, executors, successors, and assigns.

 

18.                               REVIEW. Read understands that Read has
twenty-one (21) days in which to review and consider this Agreement before
signing it. Read understands Read may use as much or as little of this 21-day
period as Read wishes. Read is encouraged to consult an attorney before signing
this Agreement. Read agrees that any changes Read and the Company agree to make
to this Agreement, whether material or not, do not restart or extend this 21-day
review period. If Read does not accept this Agreement within the 21-day review
period, this offer will expire. By executing this Agreement, Read acknowledges
Read was afforded a period of at least 21 days in which to review and consider
this Agreement.

 

8

--------------------------------------------------------------------------------


 

19.                               REVOCATION. If Read decides to accept and sign
this Separation Agreement, Read will have seven (7) days from the date of
execution in which to revoke his acceptance. Read understands any such
revocation will not be effective unless Read delivers a written notice of such
revocation to Flextronics, c/o General Counsel, 6201 America Centre Drive, San
Jose, California, 95002, prior to the expiration of seven days after Read
executes this Agreement. Read understands this Agreement will not become
effective or enforceable until the seven days have elapsed without Read having
revoked Read’s acceptance of this Separation Agreement.

 

20.                               ENTIRETY. This is the entire agreement between
the Read and the Company regarding Read’s separation from the Company and the
other matters addressed herein and supersedes all prior agreements between them
regarding same, other than those agreements referenced herein. In executing this
Separation Agreement, Read is not relying on any representations or promises not
explicitly contained in this Separation Agreement.

 

21.                               ARBITRATION. Read and Company agree that any
and all disputes between them, including but not limited to any disputes arising
out of or relating to this Agreement, the claims purported to be released by
Read in this Agreement, Read’s employment with Company, or the termination of
any such employment shall be settled by binding arbitration in San Jose,
California administered by the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes, and that judgment upon
the award rendered by the arbitrator(s) may be entered in any court with
jurisdiction. Notwithstanding any of the foregoing, any other provision of this
Agreement, or any provision of any other agreement:

 

a.                                      A court of competent jurisdiction shall
have the power to maintain the status quo pending the arbitration of any
dispute, and neither this Section nor any other agreement shall require the
arbitration of an application for emergency or temporary injunctive relief by
either party pending arbitration; provided, however, that the remainder of any
such dispute beyond the resolution of any application for emergency or
application for temporary injunctive relief, if such applications are made,
shall be subject to arbitration; and

 

b.                                      This Section shall not require the
arbitration of: (i) claims by Read for workers’ compensation or unemployment
insurance (an exclusive government-created remedy exists for these claims); or
(ii) claims which could not have been litigated in court or before any
administrative proceeding under applicable federal, state, or local law (e.g.,
claims barred by limitations).

 

22.                               CHOICE OF LAW, VENUE, MODIFICATION, AND
EXECUTION. This Separation Agreement will be construed in accordance with and
governed by the laws of the State of California. Read  and Company agree that
the exclusive venue for resolving any dispute not submitted to arbitration for
any reason shall be the state and federal courts located in San Jose,
California, unless a different venue is required by applicable law. Read
understands that once this Agreement is executed, only Mike McNamara, Chief
Executive Officer, will have the authority to modify this Agreement on behalf of
the Company, and that Mr. McNamara will have such authority only when acting in
writing. In this connection, the parties agree this Agreement will not be
modified or amended except by a written instrument(s), signed by both parties,
with Mr. McNamara signing for the Company. This Agreement may be executed in
multiple counterparts.

 

9

--------------------------------------------------------------------------------


 

23.          NON-ADMISSION OF LIABILITY. By entering into this Agreement,
neither party admits they have done anything wrong.

 

ACCEPTED AND AGREED:

Flextronics International USA, Inc.

 

 

 

/s/ Michael McNamara

 

Michael McNamara,

 

Chief Executive Officer

 

 

 

6/4/13

 

Date

 

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, AND THAT I AM ENTERING INTO IT
VOLUNTARILY.

 

 

/s/ Paul Read

 

Paul Read

 

 

 

June 6, 2013

 

Date

 

10

--------------------------------------------------------------------------------


 

Exhibit A

Closing Statement

 

Paul Read

 

Closing Statement as of:

7/5/2013

512771

 

Estimated Stock Price:

$7.15

 

Options

 

Grant ID

 

Grant Date

 

Plan

 

Type

 

Price

 

Granted

 

Exercised

 

Exercisable

 

Cancelled

 

Value

 

Expiration

 

021593

 

7/1/2003

 

2002

 

NQ

 

$

10.34

 

20,000

 

0

 

20,000

 

0

 

$

0

 

10/5/2013

 

017872

 

1/9/2004

 

2002

 

NQ

 

$

16.57

 

80,000

 

0

 

80,000

 

0

 

$

0

 

10/5/2013

 

023638

 

9/28/2004

 

2001

 

NQ

 

$

13.18

 

50,000

 

0

 

50,000

 

0

 

$

0

 

10/5/2013

 

024607

 

10/29/2004

 

2001

 

NQ

 

$

12.05

 

125,000

 

0

 

125,000

 

0

 

$

0

 

10/5/2013

 

32104

 

6/2/2008

 

2001

 

NQ

 

$

10.59

 

700,000

 

0

 

700,000

 

0

 

$

0

 

10/5/2013

 

M32105

 

6/2/2008

 

2001

 

NQ

 

$

10.59

 

700,000

 

0

 

700,000

 

0

 

$

0

 

10/5/2013

 

33023

 

12/5/2008

 

2001

 

NQ

 

$

2.26

 

2,000,000

 

1,200,000

 

800,000

 

0

 

$

4,072,000

 

10/5/2013

 

 

 

 

 

 

 

 

 

TOTALS:

 

3,675,000

 

1,200,000

 

2,475,000

 

0

 

$

4,072,000

 

 

 

 

Restricted Stock

 

Grant ID

 

Grant Date

 

Plan

 

Type

 

Price

 

Granted

 

Vested

 

Will Vest

 

Cancelled

 

Value

 

33213

 

6/15/2010

 

2001

 

RSU

 

$

0.00

 

137,500

 

0

 

68,750

 

68,750

 

$

505,313

 

2011PR

 

6/3/2011

 

2010

 

RSU

 

$

0.00

 

162,500

 

16,250

 

32,500

 

113,750

 

$

238,875

 

RS0517120002

 

5/17/2012

 

2010

 

RSU

 

$

0.00

 

162,000

 

40,500

 

0

 

121,500

 

$

0

 

 

 

 

 

 

 

TOTALS:

 

 

 

462,000

 

56,750

 

101,250

 

304,000

 

$

744,188

 

 

Market and Performance Awards

 

Grant ID

 

Grant Date

 

Plan

 

Type

 

Price

 

Granted

 

Vested

 

Eligible to Vest

 

Likely to
Vest

 

Cancelled

 

Value

 

M2010PR

 

6/15/2010

 

2001

 

RSU

 

$

0.00

 

137,500

 

0

 

68,750

 

0

 

137,500

 

$

0

 

M2011PR

 

6/3/2011

 

2010

 

RSU

 

$

0.00

 

162,500

 

0

 

0

 

0

 

162,500

 

$

0

 

MRS051712002

 

5/17/2012

 

2010

 

RSU

 

$

0.00

 

162,000

 

0

 

0

 

0

 

162,000

 

$

0

 

 

 

 

 

 

 

TOTALS:

 

 

 

462,000

 

0

 

68,750

 

0

 

462,000

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL INTRINSIC VALUE:

 

$

4,816,188

 

 

11

--------------------------------------------------------------------------------